REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 9, 15 all comprise (or are significantly similar to), among other things, receiving, by a network device and from an originating device, a request for an application service; receiving, by the network device, first network resource information related to a plurality of application service layer networks of a first type comprising multi-access edge computing (MEC) networks; receiving, by the network device, second network resource information related to a plurality of intermediary networks in network paths connecting the MEC networks and an end device; calculating, by the network device in response to the receiving of the first network resource information and the second network resource information, an estimated service time value that indicates a time period for each of the network paths to provide the application service to the end device, wherein the end device differs from the originating device; comparing, by the network device in response to the calculating, the estimated service time value to a threshold performance metric value pertaining to the application service; determining, by the network device in response to the comparing, whether the threshold performance metric value is satisfied; selecting, by the network device when determining that the threshold performance metric value is satisfied for multiple application service layer networks of the first type, a MEC server device to provide the application service to the end device according to preference criteria associated with the application service; and selecting, by the network device when determining that the threshold performance metric value is not satisfied, an application service layer network of a second type to provide the application service to the end device, wherein the application service layer network of the second type is a non-MEC network. The remaining dependent claims further limit the invention. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 830-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449